FERGUSON, Judge.
We reverse an order of the court, entered on a general master’s finding, which changes the primary custody of three minor children from the mother to a split-custody arrangement between feuding parents. The evidence does not overcome the strong presumption that rotating the primary physical residence of children is not in their best interests. Frey v. Wagner, 433 So.2d 60 (Fla. 3d DCA 1983). See also Hurst v. Hurst, 158 Fla. 43, 27 So.2d 749 (1946); Scott v. Scott, 401 So.2d 879 (Fla. 3d DCA 1981); Bienvenu v. Bienvenu, 380 So.2d 1164 (Fla. 3d DCA 1980); Peterseil v. Peterseil, 307 So.2d 498 (Fla. 3d DCA 1975).
The case is remanded for the purpose of reinstating the custody provisions of the final judgment. On remand the trial court is directed to clarify the parties’ rights and obligations under the final judgment with respect to visitation. The remedy for violation of those provisions is to hold the errant party in contempt.
Reversed and remanded.